UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 001-10315 HealthSouth Corporation (Exact name of Registrant as specified in its Charter) Delaware 63-0860407 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 3660 Grandview Parkway, Suite 200 Birmingham, Alabama (Address of Principal Executive Offices) (Zip Code) (205) 967-7116 (Registrant’s telephone number) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerxAccelerated filer¨Non-Accelerated filer¨Smaller reporting company¨ Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2). YesoNox The registrant had 93,445,934 shares of common stock outstanding, net of treasury shares, as of October28,2010. Table of Contents TABLE OF CONTENTS Page PARTI Financial Information Item1. Financial Statements (Unaudited) 1 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 34 Item 3. Quantitative and Qualitative Disclosures about Market Risk 56 Item4. Controls and Procedures 58 PARTII Other Information Item1. Legal Proceedings 59 Item1A. Risk Factors 59 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 59 Item6. Exhibits 60 Table of Contents CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS This quarterly report contains historical information, as well as forward-looking statements that involve known and unknown risks and relate to future events, our business strategy, our future financial performance, or our projected business results. In some cases, you can identify forward-looking statements by terminology such as “may,” “will,” “should,” “expects,” “plans,” “anticipates,” “believes,” “estimates,” “predicts,” “targets,” “potential,” or “continue” or the negative of these terms or other comparable terminology. Such forward-looking statements are necessarily estimates or forecasts based upon current information and involve a number of risks and uncertainties, many of which are beyond our control. Actual events or results may differ materially from the results anticipated in these forward-looking statements as a result of a variety of factors. Any forward-looking statement is based on information current as of the date of this report and speaks only as of the date on which such statement is made. While it is impossible to identify all such factors, factors that could cause actual results to differ materially from those estimated by us include, but are not limited to, the following: • each of the factors discussed in Item 1A, Risk Factors, of our Annual Report on Form 10-K for the year ended December 31, 2009, as well as uncertainties and factors discussed elsewhere in this Form10-Q, in our other filings from time to time with the United States Securities and Exchange Commission, or in materials incorporated therein by reference; • changes in the regulations of the healthcare industry at either or both of the federal and state levels; • changes or delays in, or suspension of, reimbursement for our services by governmental or private payors, including our ability to obtain and retain favorable arrangements with third-party payors; • our ability to attract and retain nurses, therapists, and other healthcare professionals in a highly competitive environment with often severe staffing shortages and the impact on our labor expenses from potential union activity and staffing shortages; • competitive pressures in the healthcare industry and our response to those pressures; • our ability to successfully complete and integrate acquisitions, investments, and joint ventures consistent with our growth strategy; and • general conditions in the economy and capital markets. The cautionary statements referred to in this section also should be considered in connection with any subsequent written or oral forward-looking statements that may be issued by us or persons acting on our behalf. We undertake no duty to update these forward-looking statements, even though our situation may change in the future. Furthermore, we cannot guarantee future results, events, levels of activity, performance, or achievements. ii Table of Contents PART I. FINANCIAL INFORMATION Item1.Financial Statements (Unaudited) HealthSouth Corporation and Subsidiaries Condensed Consolidated Statements of Operations (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, (In Millions, Except Per Share Data) Net operating revenues $ Operating expenses: Salaries and benefits Other operating expenses General and administrative expenses Supplies Depreciation and amortization Occupancy costs Provision for doubtful accounts Loss on disposal of assets Government, class action, and related settlements Professional fees—accounting, tax, and legal Total operating expenses Loss (gain) on early extinguishment of debt - - ) Interest expense and amortization of debt discounts and fees Other income ) Loss on interest rate swaps Equity in net income of nonconsolidated affiliates ) Income from continuing operations before income tax benefit Provision for income tax benefit ) Income from continuing operations Loss from discontinued operations, net of tax ) Net income Less: Net income attributable to noncontrolling interests ) Net income attributable to HealthSouth Less: Convertible perpetual preferred stock dividends ) Net income attributable to HealthSouth common shareholders $ Weighted average common shares outstanding: Basic Diluted Basic and diluted earnings per common share: Income from continuing operations attributable to HealthSouth common shareholders $ Loss from discontinued operations, net of tax, attributable to HealthSouth common shareholders ) Net income attributable to HealthSouth common shareholders $ Amounts attributable to HealthSouth common shareholders: Income from continuing operations $ Loss from discontinued operations, net of tax ) Net income attributable to HealthSouth $ The accompanying notes to condensed consolidated financial statements are an integral part of these condensed statements. 1 Table of Contents HealthSouth Corporation and Subsidiaries Condensed Consolidated Balance Sheets (Unaudited) September 30, December 31, (In Millions, Except Share Data) Assets Current assets: Cash and cash equivalents $ $ Restricted cash Accounts receivable, net of allowance for doubtful accounts of $29.8 in 2010; $33.1 in 2009 Other current assets Total current assets Property and equipment, net Goodwill Intangible assets, net Investments in and advances to nonconsolidated affiliates Other long-term assets Total assets $ $ Liabilities and Shareholders’ Deficit Current liabilities: Current portion of long-term debt $ $ Accounts payable Accrued expenses and other current liabilities Total current liabilities Long-term debt, net of current portion Other long-term liabilities Commitments and contingencies Convertible perpetual preferred stock, $.10 par value; 1,500,000 shares authorized; 400,000 issued; liquidation preference of $1,000 per share Shareholders’ deficit: HealthSouth shareholders' deficit: Common stock, $.01 par value; 200,000,000 shares authorized; issued: 97,624,393 in 2010; 97,238,725 in 2009 Capital in excess of par value Accumulated deficit ) ) Accumulated other comprehensive income - Treasury stock, at cost (4,174,460 shares in 2010 and 3,957,047 shares in 2009) ) ) Total HealthSouth shareholders’ deficit ) ) Noncontrolling interests Total shareholders' deficit ) ) Total liabilities and shareholders’ deficit $ $ The accompanying notes to condensed consolidated financial statements are an integral part of these condensed balance sheets. 2 Table of Contents HealthSouth Corporation and Subsidiaries Condensed Consolidated Statements of Comprehensive Income (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, (In Millions) COMPREHENSIVE INCOME Net income $ Other comprehensive income, net of tax: Net change in unrealized gain on available-for-sale securities: Unrealized net holding gain arising during the period Reclassifications to net income - - ) Net change in unrealized (loss) gain on forward-starting interest rate swaps: Unrealized net holding (loss) gain arising during the period - ) ) Reclassifications to net income - - Other comprehensive income (loss) before income taxes ) Provision for income tax benefit related to other comprehensive income (loss) items - - - Other comprehensive income, net of tax Comprehensive income Comprehensive income attributable to noncontrolling interests ) Comprehensive income attributable to HealthSouth $ The accompanying notes to condensed consolidated financial statements are an integral part of these condensed statements. 3 Table of Contents HealthSouth Corporation and Subsidiaries Condensed Consolidated Statements of Shareholders’ Deficit (Unaudited) Nine Months Ended September 30, 2010 (In Millions) HealthSouth Common Shareholders Number of Common Shares Outstanding Common Stock Capital in Excess of Par Value Accumulated Deficit Accumulated Other Comprehensive Income Treasury Stock Noncontrolling Interests Total Comprehensive Income Balance at beginning of period $ $ $ ) $ - $ ) $ $ ) Comprehensive income: Net income - $ Other comprehensive income, net of tax - Comprehensive income $ Forfeiture of restricted stock ) - - - ) - - Receipt of treasury stock ) - ) - ) Dividends declared on convertible perpetual preferred stock - - ) - ) Stock-based compensation - Distributions declared - ) ) Other - ) ) Balance at end of period $ $ $ ) $ $ ) $ $ ) Nine Months Ended September 30, 2009 (In Millions) HealthSouth Common Shareholders Number of Common Shares Outstanding Common Stock Capital in Excess of Par Value Accumulated Deficit Accumulated Other Comprehensive (Loss) Income Treasury Stock Noncontrolling Interests Total Comprehensive Income Balance at beginning of period $ $ $ ) $ ) $ ) $ $ ) Comprehensive income: Net income - $ Other comprehensive income, net of tax - Comprehensive income $ Common stock issued under Securities Litigation Settlement - ) - - - Dividends declared on convertible perpetual preferred stock - - ) - ) Stock-based compensation - Distributions declared - ) ) Other - - - ) ) ) Balance at end of period $ $ $ ) $ $ ) $ $ ) The accompanying notes to condensed consolidated financial statements are an integral part of these condensed statements. 4 Table of Contents HealthSouth Corporation and Subsidiaries Condensed Consolidated Statements of Cash Flows (Unaudited) Nine Months Ended September 30, (In Millions) Cash flows from operating activities: Net income $ $ Loss from discontinued operations Adjustments to reconcile net income to net cash provided by operating activities— Provision for doubtful accounts Provision for government, class action, and related settlements UBS Settlement proceeds, gross - Depreciation and amortization Loss on interest rate swaps Equity in net income of nonconsolidated affiliates ) ) Amortization of debt issue costs, debt discounts, and fees Distributions from nonconsolidated affiliates Stock-based compensation Deferred tax provision Other ) (Increase) decrease in assets— Accounts receivable ) ) Other assets ) Income tax refund receivable (Decrease) increase in liabilities— Accounts payable ) Accrued fees and expenses for derivative plaintiffs' attorneys in UBS Settlement - ) Other liabilities Government, class action, and related settlements ) ) Net cash used in operating activities of discontinued operations ) ) Total adjustments Net cash provided by operating activities (Continued) 5 Table of Contents HealthSouth Corporation and Subsidiaries Condensed Consolidated Statements of Cash Flows (Continued) (Unaudited) Nine Months Ended September 30, (In Millions) Cash flows from investing activities: Capital expenditures ) ) Acquisition of businesses, net of cash acquired ) - Proceeds from sale of restricted investments Purchase of restricted investments ) ) Net change in restricted cash ) Net settlements on interest rate swaps ) ) Net investment in interest rate swap - ) Other ) Net cash provided by (used in) investing activities of discontinued operations ) Net cash used in investing activities ) ) Cash flows from financing activities: Principal payments on debt, including pre-payments ) ) Borrowings on revolving credit facility - Payments on revolving credit facility - ) Principal payments under capital lease obligations ) ) Dividends paid on convertible perpetual preferred stock ) ) Distributions paid to noncontrolling interests of consolidated affiliates ) ) Other Net cash provided by financing activities of discontinued operations - Net cash used in financing activities ) ) Increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents of facilities held for sale at beginning of period Less: Cash and cash equivalents of facilities held for sale at end of period - ) Cash and cash equivalents at end of period $ $ Supplemental schedule of noncash financing activities: Securities Litigation Settlement $ - $ The accompanying notes to condensed consolidated financial statements are an integral part of these condensed statements. 6 Table of Contents HealthSouth Corporation and Subsidiaries Notes to Condensed Consolidated Financial Statements 1. Basis of Presentation: HealthSouth Corporation, incorporated in Delaware in 1984, including its subsidiaries, is the largest provider of inpatient rehabilitative healthcare services in the United States. We operate inpatient rehabilitation hospitals and long-term acute care hospitals and provide treatment on both an inpatient and outpatient basis. References herein to “HealthSouth,” the “Company,” “we,” “our,” or “us” refer to HealthSouth Corporation and its subsidiaries unless otherwise stated or indicated by context. The accompanying unaudited condensed consolidated financial statements of HealthSouth Corporation and Subsidiaries should be read in conjunction with the consolidated financial statements and accompanying notes filed with the United States Securities and Exchange Commission in HealthSouth’s Annual Report on Form10-K filed on February23, 2010 (the “2009 Form 10-K”). The unaudited condensed consolidated financial statements have been prepared in accordance with the rules and regulations of the SEC applicable to interim financial information. Certain information and note disclosures included in financial statements prepared in accordance with generally accepted accounting principles in the United States of America have been omitted in these interim statements, as allowed by such SEC rules and regulations. The condensed consolidated balance sheet as of December31, 2009 has been derived from audited financial statements, but it does not include all disclosures required by GAAP. However, we believe the disclosures are adequate to make the information presented not misleading. The unaudited results of operations for the interim periods shown in these financial statements are not necessarily indicative of operating results for the entire year. In our opinion, the accompanying condensed consolidated financial statements recognize all adjustments of a normal recurring nature considered necessary to fairly state the financial position, results of operations, and cash flows for each interim period presented. Stock-Based Compensation— In February 2010, we granted 0.9 million of restricted stock awards to members of our management team and our board of directors. Approximately 0.1 million of the awards granted are restricted stock units that vest upon grant. The remaining awards are shares of restricted stock that contain a service and either a performance or market condition. For these awards, the number of shares that will ultimately be issued to employees may vary based on the Company’s performance during the applicable performance measurement period. Additionally, we granted 0.2 million stock options to members of our management team. The fair value of these awards and options were determined using the policies described in the 2009 Form 10-K. Out-of-Period Adjustments— During the preparation of our condensed consolidated financial statements for the quarterly period ended June 30, 2009, we identified an error in our consolidated financial statements as of and for the year ended December31, 2008 and prior periods and our condensed consolidated financial statements as of and for the quarterly period ended March 31, 2009. We corrected this error in our financial statements by adjusting Equity in net (income) loss of nonconsolidated affiliates, which resulted in an understatement of both our Income from continuing operations before income tax (benefit) expense and our Net income of approximately $4.5 million for the nine months ended September 30, 2009. This error related primarily to an approximate $9.6 million overstatement of our investment in a joint venture hospital we account for using the equity method of accounting due to the understatement of prior period income tax provisions of this joint venture hospital and the adjustment of certain liabilities due to this joint venture hospital. We also adjusted Accrued expenses and other current liabilities by approximately $4.7 million due to changes in amounts due to us for expenses paid on behalf of this joint venture hospital. We do not believe these adjustments are material to the condensed consolidated financial statements as of December 31, 2009 and for the nine months ended September 30, 2009 or to any prior years’ consolidated financial statements. As a result, we have not restated any prior period amounts. Recent Accounting Pronouncements— Since the filing of the 2009 Form 10-K, we do not believe any recently issued, but not yet effective, accounting standards will have a material effect on our consolidated financial position, results of operations, or cash flows. 7 Table of Contents HealthSouth Corporation and Subsidiaries Notes to Condensed Consolidated Financial Statements 2.Business Combinations: On September 30, 2010, we finalized our acquisition of 100% of the operations of a 30-bed inpatient rehabilitation unit in Ft. Smith, Arkansas (“Ft. Smith”) for total consideration of $9.6 million. The acquisition was funded with $1.2 million of available cash at closing, with the remainder being paid over six years. The operations of this unit will be relocated to, and consolidated with, HealthSouth Rehabilitation Hospital of Ft. Smith. On September 20, 2010, we acquired 100% of the assets and operations of Sugar Land Rehabilitation Hospital (“SugarLand”), a 50-bed inpatient rehabilitation hospital located in southwest Houston, Texas for a purchase price of $23.6 million. The acquisition was funded with available cash. As a result of this transaction, Goodwill increased by $5.2 million. As previously reported, on June 1, 2010, we acquired 100% of the assets and operations of Desert Canyon Rehabilitation Hospital (“Desert Canyon”), a 50-bed inpatient rehabilitation hospital located in southwest Las Vegas, Nevada for a purchase price of $10.0 million. The acquisition was funded with available cash. As a result of this transaction, Goodwill increased by $7.3 million. These acquisitions were made to enhance our position and ability to provide inpatient rehabilitative services to patients in the respective areas. All of the goodwill resulting from these transactions is deductible for federal income tax purposes. The goodwill reflects our expectations of the synergistic benefits of being able to leverage operational efficiencies with favorable growth opportunities based on positive demographic trends in these markets. We accounted for these acquisitions under the purchase method of accounting and reported the results of operations of the acquired hospitals from their respective dates of acquisition. Assets acquired and liabilities assumed were recorded at their estimated fair values as of the acquisition dates. The fair values of identifiable intangible assets are preliminary and were based on valuations using the income approach based on management’s estimates of future operating results and cash flows discounted using a weighted-average cost of capital that reflects market participant assumptions. The excess of purchase price over the acquired assets and assumed liabilities was recorded as goodwill. The preliminary allocation of each purchase price was based upon the fair values of assets acquired and liabilities assumed. The following table summarizes the allocation of the aggregate purchase price as of the acquisition dates for the above mentioned acquisitions (in millions): Current assets $ Property and equipment, net Identifiable intangible assets: Noncompete agreements (useful lives range from 16 months to 6 years) Tradenames (useful lives are 10 years) Licenses (useful lives are 20 years) Goodwill Total assets acquired Total current liabilities assumed ) Total allocation of purchase price consideration $ 8 Table of Contents HealthSouth Corporation and Subsidiaries Notes to Condensed Consolidated Financial Statements The Company’s reported Net operating revenues and Net income for the three and nine months ended September 30, 2010 include operating results for Sugar Land from September 20, 2010 through September 30, 2010 and Desert Canyon from June 1, 2010 through September 30, 2010. Ft. Smith was acquired on September 30, 2010. The following table summarizes the aggregate results of operations of the above mentioned transactions from their respective dates of acquisition included in our consolidated results of operations and the results of operations of the combined entity had the date of the acquisitions been January 1, 2009 (in millions): Net Income Net Operating Attributable to Revenues HealthSouth Acquired entities only: Actual from acquisition date to September 30, 2010 $ $ Combined entity: Supplemental pro forma from 1/01/2010- 9/30/2010 Combined entity: Supplemental pro forma from 1/01/2009- 9/30/2009 3. Investments in and Advances to Nonconsolidated Affiliates: Investments in and advances to nonconsolidated affiliates as of September 30, 2010 represents our investment in 16 partially owned subsidiaries, of which 11 are general or limited partnerships, limited liability companies, or joint ventures in which HealthSouth or one of our subsidiaries is a general or limited partner, managing member, member, or venturer, as applicable. We do not control these affiliates, but have the ability to exercise significant influence over the operating and financial policies of certain of these affiliates. Our ownership percentages in these affiliates range from approximately 1% to 51%. We account for these investments using the cost and equity methods of accounting. The following summarizes the combined results of operations of our equity method affiliates (on a 100% basis, in millions): Three Months Ended Nine Months Ended September 30, September 30, Net operating revenues $ Operating expenses ) Income from continuing operations, net of tax Net income 4.Long-term Debt: Refinancing Transactions— In October 2010, we completed refinancing transactions in which we issued $275.0 million of 7.25% Senior Notes due 2018, issued $250.0 million of 7.75% Senior Notes due 2022, and replaced our former credit agreement with a new amended and restated credit agreement, expiring in 2015, that provides us with a $500 million revolving credit facility, including a $260 million letter of credit subfacility. We used the net proceeds from the refinancing transactions, along with $128.6 million of available cash and a $100.0 million draw on our new revolving credit facility, to repay in full and retire all amounts outstanding under ourformer credit agreement. As a result of the refinancing transactions, we will record an approximate $12 million Loss on early extinguishment of debt in the fourth quarter of 2010, and interest expense will increase in subsequent periods. Also as a result of the refinancing transactions, we classified $6.3 million of current maturities related to the term loan facility as Long-term debt, net of current portion in our condensed consolidated balance sheet as of September 30, 2010. See also Note 5, Derivative Instruments, for a discussion of the termination of two, forward-starting interest rate swaps in connection with the refinancing transactions. 9 Table of Contents HealthSouth Corporation and Subsidiaries Notes to Condensed Consolidated Financial Statements The table below summarizes the effect of the refinancing transactions on our long-term debt outstanding as of September 30, 2010 (inmillions): As of September 30, 2010 Actual Adjustments As Adjusted Advances under $400 million revolving credit facility $
